DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
1.	Claims 1-32 have been canceled and new claims 33-40 have been added as requested in the preliminary amendment filed July 30, 2020. Following the amendment, claims 33-40 are pending in the present application.

2.	Claims 33-40 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) field July 30, 2020 have been considered and the references therein are of record.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 11/185,907 and PCT/US2005/028166, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, neither the ‘907 application nor the PCT 
Accordingly,  because all of the claims encompass the limitations of claim 33, for purpose of applying prior art, all claims have been accorded the effective filing date of February 23, 2007.
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that the claim limitation in question is described as required by 35 U.S.C. 112, first paragraph, in the relevant application.  This could be accomplished, for example, by pointing out the page and line numbers where the limitations appear. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites a method that further comprises “transforming nucleic acids encoding heavy and light of the antibody”, which renders the claim indefinite because it is unclear what “heavy and light of the antibody” is meant to be. Is it heavy and light chain variable domain regions? Heavy chain and light chain CDRs? Or simply heavy and light chains of the antibody? The metes and bounds of the claim therefore cannot be readily determined as presently written.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 37 is drawn to a method comprising transforming nucleic acids encoding heavy and light chains of a human anti-alpha synuclein antibody into a host cell and expressing the antibody, wherein the antibody is obtained according to the method of claim 1, which method comprises: screening a DNA library obtained from B cells of a human for expression of antibodies binding to human alpha-synuclein, and further screening the antibodies against deletion mutants of human alpha synuclein to identify an antibody binding within residues 1-10 or 110-130 of alpha synuclein. Claim 38 recites that the host cell is a CHO cell, claim 39 recites that the method further comprises purifying the antibody from a culture of the host cell, and claim 40 recites that the method further comprises incorporating the antibody into a pharmaceutical composition.
Thus, the claims are drawn to a genus of nucleic acid molecules encoding for antibodies and methods of using a genus of to-be-identified antibodies.  These claims are considered to be “reach through” claims in that the specification hypothesizes the antibody’s existence and posits a screening assay which could be performed to identify 
The instant claims are often referred to as “reach-through” claims, where an applicant attempts to obtain patent protection on an invention not yet discovered.  The Court of Appeals for the Federal Circuit addressed claims of this sort in great detail in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004). In Rochester, the Federal Circuit upheld the district court’s ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face.  The instant claims are drawn to a screening method and further methods of using the antibody obtained through the screening method, and thus are analogous to the situation in Rochester.  Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 33-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chilcote et al. (US 2005/0196818 A1; published Sep. 8, 2005; listed on 07/30/2020 IDS), as evidenced by Dower et al. (WO 91/17271).
Chilcote et al. teach the production and use of antibodies that specifically bind to alpha-synuclein, including human antibodies (see [0042]), and in particular, an antibody that specifically binds to an epitope within residues 118-126 of alpha synuclein (see [0007], [0010] and [0043]), which addresses limitations of present claims 33, 35 and 36 regarding an antibody that binds within residues 118-126 of alpha-synuclein (alpha-SN), which is also within residues 110-130, as in claims 33 and 35.
	Regarding claim 34, reciting that the antibody binds within residues 1-10 of alpha synuclein, Chilcote teach end-specific antibodies whose epitope includes a terminal residue of an antigen, and the antibody specifically binds to the antigen only when that residue has a free end, such as an antibody that binds to the N-terminus of alpha-SN (see [0036]). Such teachings would implicitly provide for an antibody epitope that is within the N-terminus of alpha-synuclein, and must necessarily include residue 1 because that is the free end of the alpha-synuclein peptide. Chilcote also teaches that an epitope specificity can be determined by testing a collection of overlapping peptides of about 15 amino acids spanning the sequence of alpha-SN (see [0044]). This would provide for the peptide epitope sequence of SN1-15, which could be used to screen for antibodies that are end-specific for the N-terminus of alpha-SN, and would be expected to bind within SN1-10 as claimed.
Chilcote teaches that human antibodies against alpha-SN can be produced or obtained using a phage display method, citing several patent publications that are incorporated by reference for methodology, one of these being the Dower et al. patent application publication (see [0059]). Dower et al. evidence that the phage display method comprises the use of DNA libraries that are prepared from cells encoding a protein of interest, which is typically an antibody or fragment thereof (see, for instance, p. 5 of Dower).  When the desired protein is an antibody, Dower teaches that RNA and cDNA may be prepared from spleen cells from unimmunized animals, such as humans (see p. 6 line 28 – p. 7 line 1).  The DNA is inserted into or adjacent to a coat protein of a bacteriophage vector. By employing affinity purification techniques, the phage particles containing sequences encoding the desired protein may be selected and the desired nucleotide sequences obtained therefrom (see abstract of Dower). Thus, Dower 
	Such incorporated teachings of Dower by Chilcote are thus on point to the step of “screening a DNA library obtained from B cells of a human for expression of antibodies to human alpha synuclein” in claim 22.  Chilcote further teaches that human antibodies can be screened for a particular epitope specificity by using only a fragment of alpha-SN as the immunogen, and/or by screening antibodies against a collection of deletion mutants of alpha-SN (see [0059]). Taken together with the above disclosure on preferred epitope specificities of alpha-SN to which antibodies of the invention bind, such teachings are on point to the step of “further screening the antibodies against deletion mutants of human alpha synuclein to identify an antibody binding within residues 1-10 or 110-130 of alpha-synuclein” (i.e., a binding epitope within alpha-SN) in claim 33. 
	Regarding claims 37-39, Chilcote teaches that human antibodies are typically produced by recombinant expression, which comprises the use of recombinant polynucleotide constructs including an expression control sequence operably linked to the coding sequences of antibody chains. These expression control sequences are preferably eukaryotic promoter systems in vectors capable of transforming or transfecting eukaryotic host cells (see [0052]). Mammalian cells are preferred host cells for expressing nucleotide segments encoding immunoglobulins or fragments thereof, wherein suitable host cells include CHO cells (see [0055]). Chilcote teaches that once the vector has been incorporated into the appropriate host, the host is maintained under conditions suitable for high level expression of the nucleotide sequences, and the collection and purification of the crossreacting antibodies (see [0052]).
	Finally, Chilcote teaches compositions at [0039], which absent evidence to the contrary, would implicitly encompass a pharmaceutical composition as recited in present claim 40.

Conclusion
8.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649